TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00018-CR




                                   In re Reggie Venable a/k/a Bang




           FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
               NO. 34,534, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




                Reggie Venable is incarcerated following his conviction for aggravated sexual assault of a

child. Venable filed a motion requesting DNA testing of the victim=s clothing, claiming that blood stains

thereon were not tested prior to his trial and that the results of such tests would be favorable to him. Tex.

Code Crim. Proc. Ann. art. 64.01 (West Supp. 2002). In its response to the motion, the State informed

the court that no physical evidence of the sort described in the motion exists or has ever existed. Id. art.

64.02. The court denied the motion for DNA testing after finding, among other things, that the evidence

sought to be tested does not exist. Id. art. 64.03(a)(1)(A)(i).

                Venable=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of
counsel=s brief was delivered to Venable, who was advised of his right to examine the record and to file a

pro se brief. No pro se brief has been filed.

                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The order is affirmed.




                                                 __________________________________________

                                                 Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed: April 25, 2002

Do Not Publish




                                                     2